t c memo united_states tax_court anthony e clifford petitioner v commissioner of internal revenue respondent docket no 24111-11l filed date anthony e clifford pro_se william john gregg for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6320 and sec_6330 of a determination by all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar the internal_revenue_service irs or respondent to sustain the filing of a notice_of_federal_tax_lien nftl the irs has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that its determination to sustain this collection action was proper as a matter of law we agree and accordingly will grant the motion background the following facts are derived from the parties’ pleadings and motion papers including attached exhibits and affidavits see rule b petitioner is employed as chief_executive_officer of standard solar inc standard solar he resided in washington d c when he filed his petition petitioner filed federal_income_tax returns for and but did not pay the full amounts of tax shown as due on those returns the irs assessed the unpaid portions of these self-reported tax_liabilities in the amounts of dollar_figure dollar_figure and dollar_figure respectively on date in an effort to collect the assessed tax the irs filed an nftl and sent petitioner letter notice_of_federal_tax_lien filing and your right to a hearing in response petitioner timely submitted form request for a collection_due_process or equivalent hearing requesting an offer-in-compromise oic as a proposed collection alternative in his cdp hearing request petitioner proposed to compromise his tax_liabilities for all open years then exceeding dollar_figure by payment of dollar_figure consisting of monthly payments of dollar_figure followed by a lump-sum payment of dollar_figure in date petitioner stated that his only sizable asset consisted of options to purchase shares of standard solar common_stock with an estimated value of about dollar_figure per share he wished to defer the due_date for the lump-sum payment to afford him time to liquidate or borrow against this asset petitioner participated in a cdp hearing with a settlement officer from the irs appeals_office so1 so1 told petitioner that his offer could not be pro- cessed unless it was set forth on irs form_656 offer_in_compromise and was besides his liabilities for the years at issue petitioner had as of date outstanding tax_liabilities for and in the aggregate amount including interest of dollar_figure the irs filed an nftl for those years and sent petitioner a letter but his request for a cdp hearing was untimely see sec_301_6320-1 q a-c3 proced admin regs the irs thereafter afforded him an equivalent_hearing see sec_301_6320-1 proced admin regs petitioner participated in an equivalent_hearing and the irs appeals_office upheld the nftl in his petition petitioner sought review of the irs decision to sustain the nftl for those other years but this court lacks jurisdiction to review the results of an equivalent_hearing see eg 116_tc_255 we therefore granted respondent’s motion to dismiss for lack of jurisdiction as to tax years and accompanied by a payment equal to of the compromise amount so1 indicated that he would be amenable to an installment_agreement whereby petitioner would fully pay his outstanding tax_liabilities by monthly payments of dollar_figure apparently intending this to constitute a final offer when petitioner did not respond to this offer so1 closed the case and on date sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the nftl petitioner timely petitioned this court contending among other things that he had not understood so1’s offer to constitute a formal and final collection alternative on date respondent moved to remand the case to the irs appeals_office representing that petitioner had not been afforded an adequate opportunity to submit an oic we granted respondent’s motion and remanded the case for a supplemental cdp hearing petitioner was assigned a new settlement officer so2 who conducted a face-to-face hearing on date petitioner submitted a formal oic based upon doubt as to collectibility in which he proposed to compromise his outstanding tax_liabilities for dollar_figure payable in monthly installments of dollar_figure with a possible balloon payment at an unspecified date petitioner submitted up- to-date financial information including an appraisal of the standard solar stock he held under option which the appraiser had discounted for restrictions on marketability as requested by so2 petitioner also submitted a copy of his delinquent federal_income_tax return which showed an unpaid balance due so2 determined that petitioner’s monthly income was dollar_figure that his monthly disposable income was dollar_figure and that his reasonable collection poten- tial rcp was dollar_figure so2 informed petitioner that absent special circum- stances he could not accept an oic of less than petitioner’s rcp at subsequent meetings in july and date so2 agreed to reduce petitioner’s rcp to dollar_figure after further discounting the value of the standard solar stock on date so2 formally offered petitioner an oic of dollar_figure con- sisting of a dollar_figure initial payment and monthly payments of dollar_figure dollar_figure dollar_figure ' dollar_figure petitioner rejected so2’s offer on date petitioner submitted a revised oic based upon doubt as to collectibility of dollar_figure consisting of a dollar_figure initial payment and monthly payments of dollar_figure ignoring the time_value_of_money this offer was smaller than the dollar_figure offer petitioner had made in date petitioner also submitted a copy of hi sec_2012 federal_income_tax return which showed an unpaid balance due so2 determined that petitioner’s revised oic was substantially smaller than his revised rcp of dollar_figure and that his failure to pay hi sec_2011 and sec_2012 tax_liabilities evidenced ongoing noncompliance with his federal tax obligations so2 accordingly closed the case and on date sustained the nftl for in a supplemental notice_of_determination that is now before the court on date respondent moved for summary_judgment and petitioner on date responded to that motion discussion a summary_judgment and standard of review the purpose of summary_judgment is to expedite litigation and avoid unne- cessary and time-consuming trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genu- ine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir petitioner’s response to the summary_judgment motion al- leges no dispute as to any material fact in light of respondent’s motion his sup- porting affidavits and petitioner’s response thereto we conclude that this case is appropriate for summary adjudication where as here there is no dispute as to the taxpayer’s underlying liabili- ties we review the irs’ determination for abuse_of_discretion 114_tc_176 an abuse_of_discretion exists when a determina- tion is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir b analysis in deciding whether so2 abused his discretion in sustaining the filing of the nftl we consider whether he properly verified that the requirements of any applicable law or administrative procedure have been met considered any relevant issues raised by petitioner and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary see sec_6320 sec_6330 our review of the record reveals that so2 conducted a thorough review of petitioner’s account determined that the tax had been properly assessed verified that all other requirements of applicable law and administrative procedure were followed and determined that the proposed collection action balanced the need for the efficient collection_of_taxes with petitioner’s legitimate concern that the collection action be no more intrusive than necessary petitioner’s sole contention is that so2 abused his discretion in declining to accept petitioner’s revised oic a taxpayer may raise at a cdp hearing any relevant issue relating to the collection action including offers of a collection alternative sec_6330 this court does not independently review the reasonableness of the taxpayer’s proposed collection alternative but reviews only whether the so’s decision to reject that offer was arbitrary capricious or without sound basis in law or fact murphy v commissioner t c pincite we do not substitute our judgment for that of the so as to the acceptability of a particular offer see eg 136_tc_475 aff’d 502_fedappx_1 d c cir sec_7122 authorizes the irs to compromise an outstanding tax liabi- lity and the regulations set forth three grounds for compromise doubt as to liability doubt as to collectibility or promotion of effective tax adminis- tration sec_301_7122-1 proced admin regs the secretary may compro- mise a tax_liability based on doubt as to collectibility where the taxpayer’s assets and income render full collection unlikely sec_301_7122-1 proced admin regs conversely the irs may reject an oic where the taxpayer’s rcp is greater than the amount he proposes to pay see johnson t c pincite absent a showing of special circumstances appeals officers are directed to reject offers substantially below the taxpayer’s rcp where the oic is premised on doubt as to collectibility see revproc_2003_71 sec_4 2003_2_cb_517 petitioner submitted two oics after this case was remanded for a supple- mental hearing the second was lower than the first and each was dollar_figure below his rcp cf lindley v commissioner tcmemo_2006_229 finding that the appeals officer did not abuse his discretion by rejecting an oic dollar_figure below taxpayer’s rcp aff’d on this issue sub nom 568_f3d_710 9th cir an appeals officer is not required to negotiate with a taxpayer indefinitely 137_tc_123 so2 negotiated with petitioner for many months and his willingness to reduce petitioner’s rcp from dollar_figure to dollar_figure exemplifies his flexibility so2 made a final offer corresponding to the lower rcp he had determined for petitioner and petitioner rejected that offer under these circumstances so2 did not abuse his discretion by closing the case without soliciting another offer from petitioner especially because petitioner’s most recent offer was substantially below his rcp and because he was not in compliance with his current tax obligations see 141_tc_248 brombach v commissioner tcmemo_2012_265 at finding no abuse_of_discretion in any respect we conclude that respondent is entitled to judgment as a matter of law sustaining the supplemental notice_of_determination issued date an appropriate order and decision will be entered the court finds no special circumstances that would have justified so2’s acceptance of an offer more than dollar_figure below petitioner’s rcp cf sec_301_7122-1 admin proced regs providing that economic hardship may exist where taxpayer is unable to earn a living because of a long-term illness or disability or where liquidation of his assets would render him unable to meet basic living_expenses petitioner contends that the government shutdown during date prevented him from continuing negotiations with so2 as noted in the text an appeals officer is not obligated to negotiate indefinitely in any event so2 did not issue the supplemental determination_letter until date
